department of the treasury internal_revenue_service washington d c uil numbers date apr employer_identification_number legends parent b io x dear sir or madam contact person id number telephone number t - this letter responds to the request of counsel for parent b and c dated date fora ruling regarding a proposed reorganization of one charity b along with the creation of two new supporting charities parent and c b is exempt from federal_income_tax under section c of the internal_revenue_code code and is classified as a public charity under sec_509 simultaneously with the submission of the ruling_request parent and c submitted applications for recognition of exemption from federal_income_tax under sec_501 and requested classification as supporting organizations under sec_509 favorable determination letters were issued to both parent and c initially b was formed as a resource to serve x a governmental agency in dealing with current and expected changes under the federal student_loan program since its formation b has served x by using its technical and processing resources to resolve issues initiating a pilot program for comprehensive processing of death and disability claims and assuming the guarantor responsibilities for a particular state in order for b to assist x the revenues generated by b’s bankruptcy processing services were intended to serve as an interim financing mechanism to subsidize the activities requested by x the reserve generated by bankruptcy processing services is restricted to funding initiatives of x in response to dramatic changes in the student_loan industry b has been forced to reconsider its overall operations strategy so that it will be able to sustain its guarantor and bankruptcy services for the benefit of the student borrowers in connection with this strategic reexamination b has concluded that it should form taxable subsidiaries to carry on certain activities that are highly regarded in the market place but which are not directly related to or an integral part of b’s mission or would otherwise be regarded as potential sources of unrelated_business_income if directly conducted by b to adequately segregate b’s nonexempt activities from b's exempt_activities and to protect b fram potentially excessive unrelated business activities the newly formed taxable subsidiaries which will be wholly-owned by parent will undertake the expanded activities 3h ee as a result of the reorganization parent will be established and will exercise oversight of b c and the taxable entities parent will provide strategic direction provide oversight to operations authorize amendments to the certificates of incorporation and bylaws of the above entities and appoint and remove members of the boards of directors of b c and the taxable entities the board_of directors of parent shall consist of nine members seven of the members will be current b board members it is anticipated the remaining two members shall be independent persons with backgrounds similar to those currently on b's board b will continue to provide guarantor services for a particular state and provide bankruptcy processing services with respect to student loans on a national basis no change in b’s charitable purposes or activities services is contemplated c will provide grants for education related projects in furtherance of the exempt purposes of b the funding for c will come primarily from the profits of the taxable subsidiaries via distributions of dividends received by the parent the initial board_of directors of c will consist of nine members all of the members will be members of the parent’s board_of directors and will be appointed by parent parent intends to form one taxable holding_company to oversee the taxable subsidiaries the taxable holding_company shall own the stock of the taxable subsidiaries that will undertake the expanded activities the taxable holding_company and the taxable subsidiaries are expected to conform to substantially_similar structural and operational guidelines initially established by parent and subsequently implemented by the respective boards of directors of such taxable subsidiaries after the reorganization is complete parent has represented that it will have general oversight powers but will not be involved in the day-to-day management of the taxable holding_company or any of the taxable subsidiaries the taxable subsidiaries will provide services to parent b c and other unrelated entities the taxable entities will provide technology services and management services manage default aversion programs and collection services for unrelated parties and market and manage alternative student loans parent has tepresented that any services provided by the taxable subsidiaries to parent b and or c shall be at cost parent will maintain control_over the taxable holding_company through its appointment powers to the holding company’s board this governance structure will allow parent to maintain control of the holding_company without being involved in the day-to-day management decisions of the holding_company there are not expected to be any common officers of parent and the holding_company and the responsibilities for the day-to-day operations of the holding_company will be vested in individuals who do not share such responsibilities with parent b or c in connection with the reorganization funds assets services and or personnel may be transferred by and among the various entities to the extent parent b or c provides funds assets services and or personnel to the taxable subsidiaries parent b and c have represented that those transactions will be structured on an arm's length basis to ensure that the tax-exempt participants are paid at least fair_market_value for their participation subject_to x's regulatory limitations further any such transactions with the taxable subsidiaries will produce revenues that are insubstantial to the specific exempt_organization when compared to the exempt organization's total financial receipts and will be incidental to the exempt organization’s primary purpose b will share office space furniture and computer equipment with the taxable subsidiaries the sharing of office space done pursuant to written agreements will be based upon units of measure reflective of costs incurred by the separate entities for example expenses associated with real and personal_property including utilities and cleaning will be allocated based upon usage contemporaneous a time logs will be maintained and shared expenses monitored to ensure that b does not subsidize the holding_company and its subsidiaries b proposes to reorganize in order to enhance the loan services provided and assure they are delivered to students in the most high quality and cost-effective manner the reorganization will improve b's viability stability and strength and it will be more readily able to provide efficient delivery of loan services with minimal operating costs furthermore the new separate taxable subsidiaries will enable further growth of the organization by attracting talented professionals which will benefit b’s existing beneficiaries with more services and will benefit c’s charitable_class with funding lastly the reorganization will enable b to make its services more accessible through enhanced internet applications and improved economies of scale you have requested a ruling that after amendment of the bylaws of b and the reorganization including the proposed transfers of assets and activities and the sharing of personnel services facilities and expenses by and between parent c and the taxable subsidiaries b will continué’ to qualify as an organization described in sec_501 of the code and as an organization other than a private_foundation as described in sec_509 of the code the activities of the taxable subsidiaries will not be attributed to parent b or c and will not jeopardize the continued tax-exempt status of parent bor c b's transfer of assets and liabilities in the reorganization to c and parent will not generate unrelated_business_taxable_income to b c or parent under sec_514 through of the code parent's transfer of assets and liabilities to the taxable subsidiaries in exchange for the commen stock of the taxable subsidiaries will not generate unrelated_business_taxable_income to parent under sec_512 of the code neither the earnings_of the taxable subsidiaries nor the dividend income received by the parent will constitute unrelated_business_taxable_income to b c or parent under sections of the code i tax exempt status of b and c law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the net_earnings inure to the benefit of any shareholder or individual sec_1 c -1 c of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_67_149 1967_1_cb_133 provides that an organization that carries on no other operations other than to receive contributions and incidental investment_income and make contributions to sec_501 organizations qualifies for exemption from tax under sec_501 of the code in rev_rul 1978_1_cb_148 a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital and from which the hospital directs the bank-trustee to make payments to claimants is operated exclusively for charitable purposes after the reorganization the stated purposes of b will be the same charitable purposes which first qualified b for recognition of exemption b's activities will be in furtherance of those purposes the sharing of assets and services among these related exempt entities contribute to the accomplishment of b’s purposes in a manner similar to the organization described in revrul_78_41 1978_1_cb_148 therefore because parent b and c continue to be organized and operated for charitable purposes as defined in sec_1_501_c_3_-1 of the regulations the reorganization and the transactions involved in it will not affect the exempt status of parent b and c under sec_501 of the code a parent's exempt status may be jeopardized if the commercial activities of its subsidiary can be considered to be activities of the parent for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities see 319_us_436 that is where a corporation is organized with bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes 431_f2d_227 cir however where the parent_corporation so controls the affairs of the subsidiary that it is a mere instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 cir whether the activities of a separately incorporated taxable subsidiary may be attributed to its parent is a question of fact clearly in this instance the taxable subsidiary was formed for a valid business_purpose b is assured that the parent and c will be responsible to b’s needs after the reorganization the activities of a separately organized subsidiary of parent will not be attributed to the parent where the day-to-day management of the subsidiary is separate from the parent and a majority of the subsidiary's directors are unrelated to the parent therefore the mere ownership of stock of a taxable subsidiary and receipt of dividends on that stock will not adversely affect the exemption of b c and the parent i unrelated_trade_or_business income law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with such trade_or_business sec_512 of the code sets forth the modifications referred to in sec_512 of the code which excludes all dividends from the computation of unrelated_business_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1 a of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is inciudible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be requiarly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goads or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sate of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the g22 accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_512 of the code provides special rules for certain amounts of income an exempt_organization receives from a controlled_entity sec_512 of the code provides that notwithstanding sec_512 and of the code an organization controlling_organization receiving a specified_payment from another entity which it controls controlled_entity shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity there shall be allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence sec_512 of the code provides that the term specified_payment means any interest annuity royalty or rent - revrul_68_225 1968_1_cb_283 provides that a charity which conducts charitable and educational programs that foster and promote fair housing would not generate unrelated_business_taxable_income by receiving a fee for providing consulting services to local businesses relating to securing housing for the minority employees of those businesses in revrul_69_463 1969_2_cb_131 a hospital provided administrative services and leased space to a private medical group the ruling noted that the presence of the medical group contributed importantly to the hospital's mission and therefore the rental income was not unrelated_business_taxable_income because the transfers of cash assets and personnel by b among parent and c permit them to carry out their respective tax-exempt operations these activities are related to their tax-exempt status accordingly such transfers will not constitute unrelated business activity and therefore will not give rise to unrelated_business_taxable_income under sec_511 through additionally the mere investment of a capital_contribution the transfer of assets and liabilities will not in and of itself cause the parent to receive unrelated_business_taxable_income the parent’s receipt of dividends will be excluded from the computation of unrelated_business_taxable_income because sec_512 of the code provides that specified_payments a controlling_organization receives from another entity which it controls is included in the gross_income derived from an unrelated_trade_or_business however sec_512 does not include dividends in the definition of the term specified_payment moreover the taxable_income of the taxable subsidiaries will not be construed as unrelated_business_taxable_income to parent b and c for federal_income_tax purposes parent b and c are respected as separate entities since parent b and c were established with a bona_fide intention that they will have real and substantial business functions therefore their existence will not be disregarded accordingly we rule as follows after amendment of the bylaws of b and the reorganization including the proposed transfers of assets and activities and the sharing of personnel services facilities and expenses by and between parent c and the taxable subsidiaries b will continue to qualify as an organization described in sec_501 of the code and as an organization other than a private_foundation as described in sec_509 of the code the activities of the taxable subsidiaries will not be attributed to parent b or c and will not jeopardize the continued tax-exempt status of parent b or c b’s transfer of assets and liabilities in the reorganization to c and parent will not generate unrelated_business_taxable_income to b c or parent under sec_511 through of the code loe parent's transfer of assets and liabilities to the taxable subsidiaries in exchange fr the common_stock of the taxable subsidiaries will not generate unrelated_business_taxable_income to parent under sec_512 of the code neither the earnings_of the taxable subsidiaries nor the dividend income received by the parent will constitute unrelated_business_taxable_income to b c or parent under sections of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of the sections of the code as noted above this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely fohtc hepa dy robert c harper jr manager exempt_organizations technical group
